UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2431



TRANSAMERICA   OCCIDENTAL   LIFE   INSURANCE
COMPANY, a California Corporation,

                                              Plaintiff - Appellee,

          versus


LAUNEIL SANDERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-94-53-3-P)


Submitted:   July 29, 1997            Decided:   September 12, 1997


Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.     Louis Adams Bledsoe, III,
Stephen Graham Robinson, ROBINSON, BRADSHAW & HINSON, P.A., Char-
lotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Launeil Sanders appeals the district court's order of judgment

against him and in favor of Transamerica Occidental Life Insurance

Co. We have reviewed the record and the district court's opinion

and find no reversible error. The district court acted in accor-

dance with our decision in Transamerica Occidental Life Insurance
Co. v. Sanders, No. 96-1147 (4th Cir. July 8, 1996) (unpublished).

Therefore, we deny Sanders's motion for sanctions and affirm the

decision of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2